Title: To Thomas Jefferson from George Hay, 25 June 1807
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir,
                            Richmond. June 25th. 1807.
                        
                        The Grand jury came into Court this day about three o’clock, and after presenting, Jonathan Dayton, John
                            Smith (Ohio) Comfort Tyler, Israel Smith. and Davis Floyd, for high treason in levying war vs the U.S. at
                            Blannerhassetts island, in Dec. last, declared that they had finished the business before them. They were prevailed on
                            to remain one day more to receive indictments against the persons then presented. As all these men are out of this
                            district, copies of the findings will be transmitted immediately to the Atto: Genl, in order to obtain the arrest and
                            removal of the accused to this place, for trial.—If every trial were to be like that in which I am now engaged, I am
                            doubtful whether My patience will Sustain me while I am wading thro’ this abyss of human depravity. It is but justice
                            however to Say, that I am most ably & energetically supported by my associates.
                        An occurrence took place to day, which convinced me that in the morning the Gr: Jury had not dismissed all
                            their Suspicions of Wilkinson, and that these apprehensions are now perhaps totally removed.—They came into Court, and
                            their foreman J. Randolph Stated to the Court, that they had been informed that the prisoner was in possession of a letter
                            from Gl. W. to himself of   date, & that they wished to obtain it, if they could legally obtain it. Burr rose immediately,
                            & declared that no consideration, no extremity, no desperation, should induce him to betray a letter confidentially
                            written. He could not even allow himself to deliberate on a point, where his conduct was prescribed by the clearest
                            principle of honor &c &c &c. The Judge said that he Saw no legal objection to sending Mr. B. as
                            a witness before the G. Jury. The foreman solemnly, & emphatically remarked that their application was not understood.
                            The Gr. Jury did not want A.B. as a witness. Their object was the letter. If that could not be obtained, their further
                            stay in Court was unnecessary, & the Gr. Jury would retire: & they did retire. The attitude & tone assumed by Burr
                            Struck every body. There was an appearance of honor & magnanemity which brightened the countenances of the phalanx who
                            daily attend, for his encouragement & Support. Acting as the Atto: of the U.S, I felt it my duty to be silent: but
                            McRae, who is convinced of W.’s integrity immediately quitted the Court, consulted W. and got from him an authority to
                            absolve Mr. B. from all breach of faith or confidence, & to demand the production of all his letters. This demand was
                            emphatically announced. Burr then said that he had not W.’s letters—that he had delivered them to a friend, and that W.
                            knew that he could not produce them. This evasion coming after much embarrassment & hesitation, was perceived by every
                            body, and excited a Sentiment as injurious to Burr’s understanding, as it was favorable to the Gl.’s integrity. McRae
                            entreated the Judge to certify to the Gr. Jury, his proposition on the part of W. and the reply of the accused. The Judge
                            did Certify them. In a Short time the Gr. Jury returned with the presentments Stated before, declaring that they had no
                            further presentment to make.—
                        If you knew how much I was engaged, the Court of appeals being now in session, you would excuse me for not
                            taking more time in the composition & writing of these Communications.—
                        with the most sincere respect.
                        
                            Geo Hay—
                        
                    